Order entered October 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00800-CV

                 DISH NETWORK CORPORATION, ET AL., Appellants

                                               V.

                  COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-03370-2012

                                           ORDER
       We GRANT appellants’ October 7, 2015 unopposed second motion for an extension of

time to file a brief. Appellants shall file a brief by NOVEMBER 16, 2015. We caution

appellants that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE